EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karina Calliste - 3/23/21.

The application has been amended as follows: 

1.	(Examiner Amended) A method for transferring wireless power by a power transmitter, the method comprises:

a ping step of performing a digital ping and receiving a response from a power receiver;
an identifying/configuring step of receiving a configuration packet including configuration information of the power receiver; and 
a negotiating step of transmitting a capability packet including information on a level of power transferred by the power transmitter,
wherein the capability packet include an NFC detection field indicating whether the power transmitter has a capability of detecting a Radio-Frequency Identification (RFID) and/or a Near 
when the NFC detection field indicates that the power transmitter does not have the capability of detecting the RFID and/or the NFC:
receiving a first End Power Transfer (EPT) packet for indicating a termination of a power transfer from the power receiver; 
wherein the first EPT packet includes a first EPT code requesting a removal of a power signal for a pre-configured time,
removing the power signal for the pre-configured time, and returning to the ping step. 

2. 	(Original) The method of claim 1, wherein the NFC detection field is divided into:
a first subfield indicating whether the power transmitter has the capability of detecting the RFID and/or the NFC, and a second subfield indicating whether the RFID and/or the NFC is detected.

3.	(Original) The method of claim 2,
further comprising a step of receiving a second EPT packet from the power receiver, when re-performing the digital ping according to the returning to the ping step,
wherein the second EPT packet includes a second EPT code requesting the removal of the power signal as the RFID and/or the NFC is detected by the power receiver for the pre-configured time.

4.	(Original) The method of claim 3, further comprising a step of: 
when the second EPT packet is received, removing the power signal, and providing a detection result of the RFID and/or the NFC to a user.

5.	(Original) The method of claim 2, further comprising: 
a calibration step of adjusting a specific parameter to improve a foreign object detection capability during the power transfer of the power transmitter, when the NFC detection field indicates that the power transmitter has the capability of detecting the RFID and/or the NFC, and the RFID and/or the NFC is not detected, and
a step of not entering the calibration step, when the NFC detection field indicates that the power transmitter has the capability of detecting the RFID and/or the NFC, and the RFID and/or NFC is detected.

6.	(Original) The method of claim 5,
wherein the step of not entering the calibration step further comprising the step of:
removing the power signal and providing a detection result of the RFID and/or the NFC detection to a user. 

7.	(Original) The method of claim 1,
wherein the pre-configured time is indicated via a packet transmitted from the power receiver in the negotiating step.

8.	(Original) The method of claim 7,
wherein the packet includes a field indicating time at which the power transmitter removes the power signal.

9.	(Original)The method of claim 8,


10.	(Original) The method of claim 7,
wherein the packet indicates the pre-configured time in units of 0.2 seconds.

11.	(Original) The method of claim 1,
wherein the capability packet is transmitted as a response to a general request field transmitted from the power receiver.

12.	(Examiner Amended) A power transmitter, comprising:
a coil assembly comprising at least one primary coil to generate a magnetic field;

a communication and control unit configured to control a communication with a power receiver and a power transfer,
wherein the communication and control unit is further configured to:
monitor a placement or a removal of an object on or from an interface surface of the power transmitter; 
perform a digital ping and receive a response from the power receiver;
receive a configuration packet including configuration information of the power receiver; and 
transmit a capability packet including information on a level of power transferred by the power transmitter,
wherein the capability packet includes an NFC detection field indicating whether the power transmitter has a capability of detecting a Radio-Frequency Identification (RFID) and/or a Near 
when the NFC detection field indicates to the power transmitter that there is no ability to detect the RFID and/or the NFC:
receive a first End Power Transfer (EPT) packet for indicating a termination of the power transfer from the power receiver; 
wherein the first EPT packet includes a first EPT code requesting a removal of a power signal for a pre-configured time,
remove the power signal for the pre-configured time, and re-performing the digital ping. 

13.	(Original) The power transmitter of claim 12, wherein the NFC detection field is divided into:
a first subfield indicating whether the power transmitter has the capability of detecting the RFID and/or the NFC, and a second subfield indicating whether the RFID and/or the NFC is detected.

14.	(Examiner Amended) A power receiver, comprising:
a coil assembly including at least one secondary coil to receive power from a primary coil of a power transmitter;

an NFC functional unit configured to detect Radio Frequency Identification (RFID) and/or Near Field Communication (NFC); and
a communication and control unit configured to control a communication with the power 
wherein the communication and control unit further configured to:
transmit a response for a digital ping of the power transmitter;
transmit a configuration packet including configuration information of the power receiver; and 
receive a capability packet including information on a level of power transferred by the power transmitter,
wherein the capability packet includes an NFC detection field indicating whether the power transmitter has a capability of detecting a Radio-Frequency Identification (RFID) and/or a Near Field Communication (NFC), and/or whether the RFID and/or the NFC is detected, and
when the NFC detection field indicates to the power transmitter that there is no ability to detect the RFID and/or the NFC:
transmit a first End Power Transfer (EPT) packet for indicating a termination of a power transfer from the power receiver; 
wherein the first EPT packet includes a first EPT code requesting a removal of a power signal for a pre-configured time,
detect the RFID and/or the NFC using the NFC functional unit for the pre-configured time.

15. 	(Original) The power receiver of claim 14, wherein the NFC detection field is divided into:
a first subfield indicating whether the electric power transmitter has the capability of detecting the RFID and/or the NFC, and a second subfield indicating whether the RFID and/or the NFC is detected.


Allowable Subject Matter
	Claims 1-15 are allowed.

	Closest references found made of record: ("20130002038"|"20140184150"|"20140298447"|"20150380976").  The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
ping step of performing a digital ping and receiving a response from a power receiver;
an identifying/configuring step of receiving a configuration packet including configuration information of the power receiver; and 
a negotiating step of transmitting a capability packet including information on a level of power transferred by the power transmitter,
wherein the capability packet include an NFC detection field indicating whether the power transmitter has a capability of detecting a Radio-Frequency Identification (RFID) and/or a Near Field Communication (NFC), and/or whether the RFID and/or the NFC is detected, and
when the NFC detection field indicates that the power transmitter does not have the capability of detecting the RFID and/or the NFC:
receiving a first End Power Transfer (EPT) packet for indicating a termination of a power transfer from the power receiver; 
wherein the first EPT packet includes a first EPT code requesting a removal of a power signal for a pre-configured time,
removing the power signal for the pre-configured time, and returning to the ping step. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/              Primary Examiner, Art Unit 2649